Citation Nr: 1234288	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  05-05 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability of the cervical spine to include as secondary to service-connected disabilities of the right hip and right knee.  

2.  Entitlement to service connection for a disability of the lumbar spine to include as secondary to service-connected disabilities of the right hip and right knee.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from December 1965 to September 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2001 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in March 2009, the Board denied the claims of service connection.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a Memorandum Decision in April 2011, the Court vacated the Board's decision of March 2009 and remanded the claims to the Board for further proceedings consistent with the Court's decision.

In September 2011, the Board remanded the claims for a VA examination and VA medical opinion.   On claim of service connection for a disability of the cervical spine, no further development is needed.  On the claim of service connection for a disability of the low back, further action to ensure compliance with the Board's remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The claim of service connection for a disability of the lumbar spine is REMANDED to the RO via the Appeals Management Center in Washington, D.C.






FINDING OF FACT

A disability of the cervical spine, degenerative joint disease, was not affirmatively shown to have been present in service; degenerative joint disease or arthritis of the cervical spine as a chronic disease was not manifest to a compensable degree within one year of separation from service; a disability of the cervical spine, degenerative joint disease, first documented after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury or disease or event in service; and a disability of the cervical spine, degenerative joint disease, is not caused by or made worse by the service-connected disabilities of the right hip and right knee.  


CONCLUSION OF LAW

A disability of the cervical spine, degenerative joint disease, was not incurred in or aggravated by service; a disability of the cervical spine, degenerative joint disease or arthritis, may not be presumed based on the one-year presumption for a chronic disease; and a disability of the cervical spine, degenerative joint disease, is not proximately due to or aggravated by the service-connected disabilities of the right hip and right knee.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 







Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters, dated in September 2003, in February 2005, in January 2006, and in March 2006.  The Veteran was notified of the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service, evidence of current disability, and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified of the type of evidence needed to substantiate a claim of secondary service connection, namely, evidence that the claimed disability was caused by or aggravated by a service-connected disability. 

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  


The notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice was provided after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by adequate content-complying VCAA notice and subsequent readjudication as evidenced by the supplemental statement of the case, dated in June 2006.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained the service treatment records, VA records, and private medical records.  

The Veteran was afforded several VA examinations, including a medical opinion from Veterans Health Administration (VHA).  

In its remand in September 2011, the Board requested a VA orthopedic examination by a physician.  The examination was conducted in October 2011 by a VA nurse practitioner and co-signed by a VA physician.  


The Veteran has not raised a specific challenge to the professional medical qualifications of the nurse practitioner.  See Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (where the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, VA need not affirmatively establish that expert's competency).  Accordingly, the Board finds substantial compliance with its remand directive of September 2011 and no further development to ensure compliance is needed.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (providing that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with).

The Board has reviewed the report of VA examination in October 2011.  As the VA examiners considered the Veteran's history and described findings pertinent to the disability in sufficient detail so that the Board's decision is fully informed one, the examination and medical opinion are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As the Veteran has not identified any additional evidence pertinent to the claim, not already of record, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. § 1110 (wartime service) and § 1131 (peacetime service). 



Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service.  This may be accomplished by affirmatively showing inception during active service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

Service connection may also be warranted for any disease or injury diagnosed after discharge, when all the evidence, including that pertinent to active service, establishes that the disease or injury was incurred in active service.  38 C.F.R. § 3.303(d). 

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  






For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis or degenerative joint disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence. 38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the Veteran was in combat and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  



When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts 

The service treatment records contain no record of any complaint, finding, history, treatment, or diagnosis of an abnormality of the cervical spine.  

In a rating decision in October 1997, the RO granted service connection for residuals of a right knee injury.

VA records in August 1999 document the Veteran's complaint of chronic knee pain radiating to the neck.  In February 2000, X-rays showed degenerative joint disease of the cervical spine. In February 2001, there was a history of cervical fracture.   

On VA examination in June 2001, the Veteran complained that he has walked with an antalgic gait since his knee injury, and that he had developed neck pain.  

In January 2004 and in July 2005, following a review of radiologic reports, Dr. J.H. expressed the opinion that the Veteran's neck problems were secondary to and aggravated by the service-connected knee injury. 

In March 2004 and in July 2005, Dr. S.L.C. expressed the opinion that the Veteran's right knee pain led to chronic pain in the low back, which could cause muscular changes, resulting in neck pain and that the pain was secondary to and aggravated by the service-connected right knee injury and had been ongoing and continuing since the original knee injury in 1967. 






In December 2004, Dr. J J.C. expressed the opinion that the Veteran's right knee disability caused the Veteran to alter his gait, which directly resulted in severe neck pain, which was secondary to and directly aggravated by the  service-connected right knee injury.  

On VA examination in January 2005, the Veteran complained of pain and stiffness in the cervical spine.  The examiner concluded that the pain in the cervical spine, which appeared to be degenerative in nature, was much more likely related to age than the right knee disability, which was most likely not caused or the result of the knee disability.  

In a rating decision in February 2005, the RO granted service connection for right hip bursitis.

In December 2008, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The VHA expert, Chief of Orthopedics at a VA Medical Center and Associate Consulting Professor of Surgery at Duke University Medical Center, was asked to address the following questions: 

Was there any medical or scientific evidence to support a finding that it is at least as likely as not that the service-connected degenerative changes and bursitis of the right knee caused degenerative changes of the cervical spine, as opposed to other factors such as age or osteoporosis, which were shown?

If the service-connected degenerative changes and bursitis of the right knee did not cause degenerative changes of the cervical spine, was it at least as likely as not that service-connected degenerative changes and bursitis of the right knee aggravated the cervical spine? 

The VHA expert was instructed that the term "aggravation" meant a permanent increase in severity, that is, a worsening of the underlying condition not due to the natural progress of the condition as contrasted to a worsening of symptoms. 


After a review of the Veteran's records, the VHA expert expressed the opinion that there was no reasonable scientific or medical evidence to support a connection between the service-connected knee condition and the changes in the cervical spine. The VHA expert concluded that it was not likely that the service-connected knee condition aggravated the spine problems based on a reasonable degree of medical certainty. 

In an addendum report, the VHA expert explained that the term "aggravation" was understood to mean a permanent increase in severity due to the service-connected disability, and in the Veteran's case, there was no reasonable scientific or medical evidence to support a connection between the service-connected knee bursitis and the degenerative condition and aggravation of the cervical spine as the condition was due to the natural progress of the nonservice-connected disease. 

On VA examination in October 2011, the diagnosis was degenerative joint disease of the cervical spine.  According to the VA examiner, the cervical degenerative joint disease was not caused by the service-connected right hip or right knee disabilities because there is no credible medical evidence of a link between altered gait and cervical degenerative joint disease.  The VA examiner stated that there was no objective evidence of aggravation of the nonservice-connected cervical spine degenerative joint disease because imaging studies since 2000 showed that the disease had remained stable.  

Analysis

On the basis of the entries in the service treatment records alone, degenerative joint disease of the cervical spine was not affirmatively shown to be present during service, and direct service connection is not established under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a). 





And as there is no competent evidence either contemporaneous with or after service that the degenerative joint disease of the cervical spine was noted or observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply. See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent; continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise shows only that a condition was observed, that is, noted, during service).

As for service connection based on the initial diagnosis of degenerative joint disease of the cervical spine after service under 38 C.F.R. § 3.303(d), the record shows that degenerative joint disease of the cervical spine established by X-ray was first diagnosed in February 2000.  And the diagnosis of degenerative joint disease of the cervical spine by X-ray in February 2000 is well beyond the one-year presumptive period for manifestation of arthritis or degenerative joint disease as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309. 

Although the Veteran is competent to describe symptoms of cervical pain, which are in the realm of the Veteran's personal experience, degenerative joint disease or arthritis is not a condition under case law where lay observation has been found to be competent to establish a diagnosis and the determination as to the presence of the disability therefore is medical in nature, that is, not capable of lay observation.  
Savage, at 498.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; 





see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  

Except the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

Although the Veteran is competent to describe symptoms of cervical pain, which are in the realm of his personal experience, the presence or diagnosis of degenerative joint disease or arthritis of the cervical spine cannot be made by the Veteran as a lay person based on mere personal observation as the disability cannot be perceived through the senses, for example, by visual observation, and therefore such a disability is not a simple medical condition.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify the presence or diagnosis of degenerative joint disease or arthritis of the cervical spine. 

Where, as here, there is a question of the presence or a diagnosis of a disability, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's lay statements are offered as proof of the presence of degenerative joint disease or arthritis of the cervical spine in service or since service, the Veteran's lay statements are not competent evidence, and the statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence favorable to the claim. 


As for the Veteran describing a contemporaneous medical diagnosis, there is no competent medical evidence of degenerative joint disease or arthritis of the cervical spine before 2000.  

Excluding secondary service connection, which is addressed separately, the Veteran has not submitted any evidence from a medical professional that degenerative joint disease or arthritis of the cervical spine is otherwise directly due to an injury in service.  And the Veteran has not argued that degenerative joint disease or arthritis of the cervical spine is otherwise directly due to an injury in service. 

As the Veteran's statements are not competent evidence either on the presence or diagnosis of degenerative joint disease or arthritis of the cervical spine, the Board need not address credibility.

On the question of secondary service connection, that is, the service-connected disabilities of the right hip and right knee caused or aggravated the disability of the cervical spine, the Veteran as a lay person is competent to relate symptoms that later support a diagnosis by a medical professional.  And in this case, there is competent medical evidence in favor of the claim and competent medical evidence against the claim.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Greater weight may be placed on one opinion over another depending on whether the opinion is based on the significant facts of the case and whether medical expert applied valid medical analysis to the facts of the case in reaching the conclusion in the medical opinion. A review of pertinent medical literature may also furnish information relevant to the question of causation or nexus.  Nieves Rodriquez v. Peake, 22 Vet. App. 295, 302-04 (2008).


As for the favorable evidence, Dr. J.H. expressed the opinion that the Veteran's neck problems were secondary to and aggravated by the service-connected knee injury.  As the opinion does not set forth a rationale for the conclusion reached in the opinion and as a mere conclusion is insufficient to allow the Board to weigh the opinion against a contrary opinion, the opinion has little probative value of the question of secondary service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record); see Nieves-Rodriquez, 22 Vet. App. at 302.  

As for the opinion of Dr. S.L.C., although the opinion links right knee pain to muscular changes, causing cervical pain, the opinion does not address pain as the proximate cause of degenerative joint disease of the cervical spine to support the finding of secondary service connection based on causation and as the opinion does not address secondary service connection by aggravation in the context of a permanent increase in severity versus a temporary worsening of symptoms or natural progression of the nonservice-connected degenerative joint disease, the lacks sufficient detail to allow the Board to make a fully informed decision as to the probative value of the opinion on the question of secondary service connection, including by aggravation.  It is therefore accorded little probative weight.  

As for the opinion of Dr. J.C., who stated that the Veteran's right knee disability caused the Veteran to alter his gait, which directly resulted in severe neck pain, which was secondary to and directly aggravated by the Veteran's service-connected right knee injury, although favorable, this physician, a pediatric hematologist, admitted that the case was out of his field of expertise.  For this reason this opinion is also of little probative weight.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993)(providing that a specialist's opinion as to a medical matter outside of his specialty is of little weight).  





As for the evidence against the claim, on VA examination in January 2005, the VA examiner concluded that the pain in the cervical spine was degenerative in nature and much more likely related to age than the right knee disability.  While the opinion has some probative value on the question of secondary service connection based on causation, the opinion does not address secondary service connection by aggravation.  

As for the opinion of the VHA expert, Chief of Orthopedics at a VA Medical Center and Associate Consulting Professor of Surgery at Duke University Medical Center, the VHA expressed the opinion that there was no reasonable scientific or medical evidence to support a connection between the service-connected knee condition and the changes in the cervical spine.  The VHA expert concluded that it was not likely that the service-connected knee condition aggravated the spine problems based on a reasonable degree of medical certainty.  In an addendum report, the VHA expert explained that the term "aggravation" was understood to mean a permanent increase in severity due to the service-connected disability, and in the Veteran's case, there was no reasonable scientific or medical evidence to support a connection between the service-connected knee bursitis and the degenerative condition and aggravation of the cervical spine as the condition was due to the natural progress of the nonservice-connected disease.  

The Board finds the opinion of the VHA expert, who is exceptionally qualified in orthopedics and surgery, through education, training, and experience to offer a medical opinion on the question of secondary service connection, including causation and aggravation, most persuasive and places greater weight on the opinion than the favorable opinions, which have no or lesser probative value as explained. 







Also for the same reasoning the Board puts greater weight on the opinion of the VA examiner, who after review of the literature, concluded that there was no credible medical evidence of a link between degenerative joint disease of the cervical spine and the service-connected right hip disability and that there was no objective evidence of aggravation of the nonservice-connected cervical spine degenerative joint disease because imaging studies since 2000 showed that the disease had remained stable.

As the weight of the probative evidence is against the claim for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a disability of the cervical spine, degenerative joint disease, to include as secondary to service-connected disabilities of the right hip and right knee is denied. 


REMAND

In its Memorandum Decision in April 2011, citing Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the Court noted that in addition to degenerative joint disease of the lumbar spine the record contained evidence of mechanical back pain, lumbago, and muscle strain, which had not been adjudicated.  

In its remand in September 2011, the Board requested an opinion as to whether the Veteran's osteoporosis, mechanical low back pain, lumbago, and muscle strain were related to service or a service-connected disability.  


On VA examination in October 2011, the VA examiner did address osteoporosis, but not mechanical low back pain, lumbago, or muscle strain of the lumbar spine. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim of service connection, including secondary service connection, for osteoporosis, mechanical low back pain, lumbago, or muscle strain of the lumbar spine. 

2.  After the above development is completed, adjudicate the claim for service connection, including secondary service connection, for a disability of the lumbar spine, namely, osteoporosis, mechanical low back pain, lumbago, or muscle strain of the lumbar spine.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


